Citation Nr: 1111677	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-06 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

1.  Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) prior to February 9, 2005. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from June 1, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 1999 and February 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In April 2006, June 2008 and August 2009 the Board remanded the claim for further development.  Unfortunately, the claims file reflects that further action on one of the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this issue.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) from June 1, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to February 9, 2005, the Veteran had been granted entitlement to service connection for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; neurological impairment of the left leg, evaluated as 10 percent disabling; and radiculopathy of the right leg, evaluated as 10 percent disabling.  

2.  From February 9, 2005, to May 31, 2005, the Veteran was assigned a temporary 100 percent rating based on surgical convalescence. 

3.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for assignment of a TDIU for the period prior to February 9,  2005, have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated April 2003, May 2003, June 2003, August 2003, May 2006, July 2006, August 2008, August 2009 and March 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

This appeal arises out of the Veteran's claim that he is unable to work due to his service-connected disorders.  Total disability will be considered to exist where there is present any impairment of body or mind that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: (1) if there is only one disabilities, this disability shall be ratable at 60 percent or more; and (2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional service connected disabilities to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability or one 40 percent disability, in combination, the following will be considered as a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor; (2) disabilities resulting from common etiology or a single incident; (3) multiple disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  It is provided further that the existence of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability are met and in the judgment of the rating authority, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).   

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Veteran first claimed entitlement to individual unemployability in May 1999.  An October 1999 rating decision denied entitlement to individual unemployability.  The Veteran did not appeal that decision.  In June 2000 the Veteran again claimed entitlement to unemployability.  A February 2001 rating decision denied entitlement, finding that the Veteran had not been found unable to secure or following a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran filed a Notice of Disagreement (NOD) with that rating decision in May 2001.  A Statement of the Case (SOC) was issued in June 2003, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2004.  The Veteran's claim first came before the Board in May 2006.  On that occasion, and in June 2008 and August 2009, the Board remanded the Veteran's claim for further development.  

Prior to February 9, 2005, the Veteran had been granted entitlement to service connection for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; neurological impairment of the left leg, evaluated as 10 percent disabling; and radiculopathy of the right leg, evaluated as 10 percent disabling.  The combined rating was 40 percent.  The Veteran's disabilities are treated as a single disability their common etiology, but the 40 percent rating still does not meet the schedular requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a).  

The rating for the Veteran's service-connected degenerative disc disease of the lumbar spine was increased to a temporary 100 percent effective February 9, 2005, and was rated as 40 percent disabling effective from June 1, 2005.  For the period that the Veteran was granted a 100 percent rating his TDIU is claim is moot; under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total..."  Because the RO granted a 100 percent evaluation based on a schedular rating the Veteran is not eligible for a total rating for compensation based on individual unemployability for that time period.  See Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("a claim for [a total rating for compensable based on individual unemployability] presupposed that the rating for the condition is less than 100 [percent]") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled")). 

For the period beginning June 1, 2005, the Veteran's combined rating is 60 percent, thereby meeting the requirements for assignment of a total rating under 38 C.F.R. § 4.16(a).  As discussed below in the REMAND section of this decision an evaluation of the Veteran's claim for TDIU for that time period requires further development.

For the period prior to February 9, 2005, the relevant issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b) (2010); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected disabilities, placed the Veteran in a different position than other veterans having a 40 percent compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In accordance with 38 C.F.R. § 4.16(b), in August 2009 the Board remanded the Veteran's claim for a total rating based on unemployability due to service-connected disabilities to the RO/AMC for referral to the Director of the Compensation and Pension Service for extraschedular consideration.

In September 2010, the Director of Compensation and Pension Services (C&P) completed an administrative review for consideration of an extraschedular grant of TDIU for the period prior to February 9, 2005.  The Director of C&P concluded that a review of all of the available evidence failed to show that the Veteran's service-connected conditions alone rendered him unable to engage in gainful employment.  

The evidence of record shows that the Veteran was unemployed and homeless.  The Veteran's VA Form 21-8940 from May 1999 indicates that his last job was as a dishwasher for the Army in November 1993.  It was noted that he previously worked as a warehouse man for the Army.  The Veteran reported that he could not work due to his back, knee and leg conditions.  The Veteran's education level included two and a half years of college.  An April 1997 psychiatry report indicates that the Veteran was diagnosed with alcohol dependency.  The Veteran was scheduled for a VA examination in March 1999, but failed to report.  

The Veteran first reported for VA examination in March 2000.  At that time the Veteran complained of continuous back and right knee pain and was diagnosed with degenerative disc disease and degenerative joint disease.  Accordingly to VA treatment records from April 2003 the Veteran indicated that he could not work due to chronic low back pain and right knee buckling.  He also reported an inability to sit for prolonged periods of time due to his back pain.  

A September 2003 VA fee basis examination indicates that the Veteran reported being able to perform all activities of daily living except for climbing stairs, gardening, vacuuming, driving a car and pushing a lawnmower.  He claimed that he had been unable to work since 1992.  On physical examination the Veteran favored the left lower extremity and walked with a cane.  The Veteran's right knee displayed mild evidence of chronic swelling and joint line tenderness.  The Veteran demonstrated a significant amount of guarding, which the examiner stated resulted in difficulty with the examination.  However, no gross instability was indicated and there was no evidence of locking or recurrent subluxation.  The lumbar spine displayed radiating pain on movement, along with muscle spasms and mild radiculopathy on the right side.  The examiner noted decreased ability for functioning on usual occupation and daily activity and decreased ability for repetitive stooping, bending, crawling, or repetitive motions of the lumbar spine.   Decreased ability to lift greater than ten pounds on a regular basis and decreased ability for prolonged ambulation and repetitive motion of the right knee were also indicated.  

Although outside the period addressed in this section of the decision, the Veteran was afforded two additional VA examinations in September 2006.  An orthopedic examination report from that time indicates that the Veteran had severe disabilities associated with both his back and lower extremities.  The examiner opined that the Veteran was not employable and was unlikely to become employable in the future.  A significantly more extensive neurology examination report from that time indicates the examiner's opinion that the Veteran was noncompliant and displayed motivations problems and a tendency to exaggerated illness and disability.  He stated that the Veteran was not totally unemployable or personally unemployable at that time, and certainly not on the basis of his service-connected disabilities.  He further indicated that even if the Veteran was unemployable it was on the basis of motivational and attitudinal problems, with a very strong indication that the Veteran was an expert in factitious illness and in exaggeration and possible also in malingering.  

The Board finds that the medical evidence indicated above reveals that although the Veteran was diagnosed with degenerative disc disease of the lumbar spine, radiculopathy and degenerative joint disease, his service-connected disabilities, considered alone, without regard to other nonservice-connected disabilities, were not severe enough to prevent him from obtaining or retaining substantially gainful employment.  Further, the record does not contain any evidence suggesting that the Veteran was forced to retire or was terminated as a result of his service-connected disorders.  

It is undisputed that, if the Veteran was working, his service-connected disabilities would have had an adverse effect on employment, even to the extent of preventing certain types of jobs that involve physical activity, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degree of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  There is no evidence suggesting that the Veteran's service-connected disorders combined to make the Veteran unemployable during the period prior to September 9, 2005.  As noted above, he certainly could not work in certain jobs, but his service-connected problems did not preclude substantially gainful employment.  

In light of the foregoing, the Board finds that award of an extraschedular total rating based on individual unemployability prior to February 9, 2005, is denied.  

ORDER

Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) prior to February 9, 2005, is denied. 


REMAND

From June 1, 2005, the Veteran has been granted entitlement to service connection for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; neurological impairment of the left leg, evaluated as 10 percent disabling; and radiculopathy of the right leg, evaluated as 10 percent disabling.  The Veteran's combined rating is 60 percent, thereby meeting the requirements for assignment of a total rating under 38 C.F.R. § 4.16(a).  

As indicated above, the Board has remanded the Veteran's claim for TDIU on several occasions.  The June 2008 remand requested that the RO/AMC schedule the Veteran for a VA examination.  The requested opinion was to include an opinion as to whether the Veteran's service-connected disabilities collectively render the Veteran unable to secure or follow a substantially gainful occupation.  A detailed rationale for that opinion was also requested.  

The September 2008 VA examination report indicates the examiner's opinion that the Veteran is not capable of finding gainful employment and that the Veteran has back pain that would limit his employability since even sedentary jobs would aggravate his back.  The examiner also stated that the Veteran's right leg radiculopathy would limit any physical occupations since the Veteran would not be able to stand, stoop or bend, and that his left leg condition would also affect his ability to perform any physical work.  

In light of the lack of clarity of this examiner's opinion and the contradictory evidence and statements put forward in the September 2006 VA examination reports, the Board finds that the examination report is inadequate for the purpose of deciding the TDIU claim.  The examiner failed to indicate whether the Veteran is unemployable solely due to service-connected disabilities and the Board is unable to discern the examiner's opinion on the matter.  An additional examination is warranted to determine whether the Veteran is unemployable due solely to his service-connected disabilities.  

In addition, it is likely that the Veteran's disability picture has changed since the September 2008 VA examination, conducted more than two years ago.  The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

Finally, there is some indication that the Veteran receives ongoing treatment, from private and/or VA providers, for his service connected disabilities.  Appropriate efforts should be undertaken to associate relevant records with the claims file.

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the Veteran's service-connected disabilities.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his employability.  All necessary tests and studies should be conducted.  Following review of the claims file and physical examination of the Veteran, the examiner is asked to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A clear and complete rationale for all opinions is necessary and a discussion of the facts and principles involved would be of consideration assistance to the Board.  

3.  When the requested development has been completed the case should again be reviewed by the AMC/RO, to include consideration of any additional evidence submitted.  If the Veteran's TDIU claim is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


